Title: Franciszek Paszkowski to Thomas Jefferson, 1 November 1818
From: Paszkowski, Franciszek
To: Jefferson, Thomas


          
            Monsieur,
            Soleure en suisse ce 1er de Novembre 1818.
          
          feu le Général Kosciuszko m’ayant honoré de son amitié pendant sa vie, m’a comblé des bienfaits en mourant, m’ayant légué par son Testament la moitié des fonds qu’il avait en Angleterre; par là je me suis trouvé à même d’obtenir du légataire de ses effets Mr Xavier Zeltner Vos lettres originales avec les minutes de celles qu’il vous avait ecrites; j’etais bien jeune quand j’ai eu le bonheur de voir pour la prémière fois le Général à Paris en 1801. & l’enthousiasme avec lequel je l’aimai avant de le connoître, se changea en la plus tendre & la plus profonde vénération, lorsqu’il me permit pendant trois ans de suite de le suivre dans Sa vie privée; cette vénération aussi tendre & aussi profonde qui, après Son decès desesperait de jamais retrouver un objet où elle aurait pu se placer avec le même bonheur; cette vénération Monsieur, s’est porté toute entière Sur Vous après la lecture de vos lettres & j’ai cru pouvoir me permettre de Vous en faire l’aveu qui Soulage mon coeur en me faisant croire que Vous ne dedaignerez pas Son hommage. La perte du Général m’est d’autant plus sensible que je calcule mieux celle que ma patrie a faite en lui; car dépuis longtems l’humanité dans la vieille Europe ne peut placer Son espoir de renaissance que sur le nouveau monde & une de plus douces consolations que j’ai puisée dans vos lettres a été celle de voir que cet espoir etait bien fondé. Permettez moi que je gardes ces lettres; elles me serviront d’encouragement & d’appui.   Mr Xavier Zeltner un de plus intimes amis du Général chez qui il a demeuré ici entouré de tous les soins imaginables de toute la famille entre les bras de laquelle il est mort, s’était empressé de vous mander dans le tems cette triste nouvelle; mais Sa lettre envoyée par un negotiant de Bordeaux semble ne vous être pas parvenue; je prends soin de passer celleci par vôtre mission à Paris desirant qu’elle ait un meilleur sort & qu’en vous portant l’expression de mon attachement & de mon respect, elle vous assure de ceux de tous les amis du Général & de tous les bons Polonais. Je me trouve ici en visite chez Mr Zeltner & nous ne nous sommes entretenus que de Vous & de nôtre defunt incomparable ami; demain je pars pour Dresde où je veux me domicilier plus près de mon pays, ne pouvant y vivre aussi tranquille. Si vous daignez m’honorer d’une reponse, ayez la bonté de la recommander à votre légation à Paris pour m’être envoyée par le Ministre du Roi de Saxe qui y reside. elle me parviendra Surement par cette voie.
          Agréez, Monsieur, nos voeux les plus Sincères pour Vôtre conservation & la constante prosperité de Vôtre patrie; nous Sommes Sûrs des Vôtres.
          
            François PaszkowskiGénéral Major & ancien aide de Camp de S. M. le Roi de saxe.
          
         
          Editors’ Translation
          
            
              Sir,
              Solothurn Switzerland 1 November 1818.
            
            Having honored me with his friendship during his lifetime, the late general Kosciuszko showered me with generosity on his death, bequeathing  me half of his English funds. This enabled me to obtain from the heir to his estate, Mr. Franz X. Zeltner, your original letters, along with the record of his to you. I was very young when I had the good fortune to see the general for the first time, in Paris in 1801, and the enthusiasm with which I had loved him before making his acquaintance grew into the deepest and most affectionate veneration when he allowed me to accompany him in his private life for three consecutive years. This veneration was so tender and deep that, after his passing, I despaired of ever finding another to whom I could apply it with the same felicity. Sir, after reading your letters, this veneration has been completely transferred to you. I allow myself to make this confession,  which soothes my heart, in hopes that you will not disdain its homage. The loss of the general is even more painful to me when I think how it has affected my homeland. For a long time humanity in old Europe has been able to base its hope for a rebirth on the New World alone, and one of the sweetest consolations I have drawn from your letters has been learning that this hope was well founded. Allow me to keep these letters, which will encourage and  support me.   Mr. Franz X. Zeltner, one of the general’s closest friends, and in whose home he was living (surrounded by every imaginable attention from the whole family, in whose arms he died), hastened to inform you of this sad news, but his letter, which was sent through a merchant in Bordeaux, does not seem to have reached you. I am taking care to pass this one through your diplomatic mission in Paris in the hope that it will be more fortunate. By conveying to you my feelings of attachment and respect, I also  assure you of the attachment and respect of all the general’s friends and of all good Poles. I am currently visiting at Mr. Zeltner’s house, and we have talked of nothing but you and our late, incomparable friend. Tomorrow I leave for Dresden, intending to reside there in order to be closer  to my country, in which I cannot live as peacefully. If you should deign to honor me with a reply, please be so  kind as  to entrust it to your legation in Paris, to be sent to me through the king of Saxony’s minister there. That way it will be sure to reach me.
            Please accept, Sir, our most sincere wishes for your preservation and the continual prosperity of your country, just as we are sure of your wishes for us and our country.
            
              François Paszkowskimajor general and former aide-de-camp to His Majesty the king of Saxony.
            
          
         